ORDER FOR ENTRY OF JUDGMENT

DAMICH, Chief Judge.
On September 15, 2003, the parties filed a stipulation for entry of judgment. The Court hereby ORDERS entry of judgment, pursuant to the parties’ stipulation, against the United States in the amount of $237,700.00, plus interest pursuant to the Contract Disputes Act, 41 U.S.C. § 611, from December 21, 2001, until Plaintiff receives payment from the United States. In addition, pursuant to the stipulation, the Court directs the United States Navy to make payment to Plaintiff of all retained funds under the contract, in the amount of $127,514.06, within 60 days. Each party shall bear its own costs, expenses, and attorney fees. Judgment herein is subject to the terms of the parties’ stipulation.
The Clerk of the Court is directed to enter judgment accordingly. This order vacates and supercedes the order of September 23, 2003.